                        Case 17-12560-KJC            Doc 3183        Filed 12/17/18        Page 1 of 12



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                        Chapter 11

         WOODBRIDGE GROUP OF COMPANIES,                                Case No. 17-12560 (KJC)
         LLC, et al.,1
                                                                       (Jointly Administered)
                                 Debtors.


                       NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                         FOR HEARING ON DECEMBER 19 2018, AT 2:00 P.M. (ET)

         ADJOURNED\RESOLVED MATTERS

         1.       Motion of Contrarian Funds, LLC for Authority to Acquire Promissory Notes against the
                  Debtors [D.I. 890, 4/3/18]

                  Objection Deadline: In accordance with the agreed scheduling order [D.I. 1818],
                                      briefing deadlines and all discovery matters, will be addressed (if
                                      necessary) following the Court’s ruling on the Debtors’ objection
                                      to Contrarian’s claim.
                  Related Documents:

                            A.      Agreed Scheduling Order Regarding Contrarian’s Note Motion and the
                                    Debtors’ Claim Objection, and Order on Motion to Shorten and Motion to
                                    Quash [D.I. 1818, 5/17/18]

                            B.      Statement of Argo Partners Regarding (I) Debtors’ Objection to Proof of
                                    Claim 1216; (II) Contrarian Funds LLC’s Response Thereto; and
                                    (III) Motion of Contrarian Funds, LLC for Authority to Acquire
                                    Promissory Notes against the Debtors [D.I. 1926, 6/4/18]

                  Objections Filed: None as of the filing of this Agenda

                  Status:        This matter is adjourned to a date and time to be determined.


         1
                  The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
         The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423. Due to the large number of debtors in these cases, which are being jointly administered for
         procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
         numbers, and their addresses are not provided herein. A complete list of such information may be obtained on the
         website of the Debtors’ noticing and claims agent at www.gardencitygroup.com/cases/WGC, or by contacting the
         undersigned counsel for the Debtors.
         2
                  Amendments appear in bold.



01:23814799.4
                     Case 17-12560-KJC        Doc 3183      Filed 12/17/18    Page 2 of 12



          2.    Debtors’ Motion for Entry of an Order, Pursuant to Sections 105(a) of the Bankruptcy
                Code and Bankruptcy Rule 9019, Authorizing and Approving Entry into a Settlement
                with Starlight Starbright, LLC [D.I. 2925, Adv. D.I. 5, 11/1/18]

                Objection Deadline: November 15, 2018, at 4:00 p.m. (ET)

                Related Documents:

                       A.     Certificate of No Objection [D.I. 3041/9, 11/20/18]

                       B.     Order, Pursuant to Sections 105(a) of the Bankruptcy Code and
                              Bankruptcy Rule 9019, Authorizing and Approving Entry into a
                              Settlement with Starlight Starbright [D.I. 3045, Adv. 11, 11/21/18]

                Objections Filed:     None

                Status: An order has been entered. No hearing is required.

          3.    Debtors’ Motion for Entry of an Order, Pursuant to Section 105(a) of the Bankruptcy
                Code and Bankruptcy Rule 9019, Authorizing and Approving Entry into a Settlement
                with Nicole J. Walker [D.I. 2932, 11/5/18]

                Objection Deadline: November 19, 2018, at 4:00 p.m. (ET)

                Related Documents:

                       A.     Certificate of No Objection [D.I. 3043, 11/20/18]

                       B.     Order, Pursuant to Section 105(a) of the Bankruptcy Code and
                              Bankruptcy Rule 9019, Authorizing and Approving Entry into a
                              Settlement with Nicole J. Walker [D.I. 3046, 11/21/18]

                Objections Filed:     None

                Status: An order has been entered. No hearing is required.

          4.    Motion of Patricia and Kent Fletcher, Sheldon Goldman, Jon Greenleaf, Jonathan W. and
                Barbara K. Greenleaf as Trustees of the Greenleaf Family Trust, John L. and Betty L.
                Dunn Family Trust, Ken Paddock Family Trust, Patricia and Donald Krahn, Elizabeth
                Judy Mannenberg-Goldman and Alice Oldham, Alla Sorsher, and Charles Daryl
                Whitledge for Authority to File Late Proofs of Claim [D.I. 2933, 11/5/18]

                Objection Deadline: November 19, 2018, at 4:00 p.m. (ET), extended to January 8,
                                    2019

                Objections Filed:     None as of the filing of this Agenda

                                                        2
01:23814799.4
                     Case 17-12560-KJC        Doc 3183      Filed 12/17/18   Page 3 of 12




                Status: This matter has been adjourned by agreement to January 22, 2019, at 10:00 a.m.
                        (ET).

          5.    Debtors’ Motion for Entry of an Order, Pursuant to Section 105(a) of the Bankruptcy
                Code and Bankruptcy Rule 9019, Authorizing and Approving Entry into a Settlement
                with the General Associates Consulting, LLC and Michael J. Silva [D.I. 2940, 11/7/18]

                Objection Deadline: November 21, 2018, at 4:00 p.m. (ET)

                Related Documents:

                       A.     Certificate of No Objection [D.I. 3058, 11/26/18]

                       B.     Order, Pursuant to Section 105(a) of the Bankruptcy Code and Bankruptcy
                              Rule 9019, Authorizing and Approving Entry into a Settlement with the
                              General Associates Consulting, LLC and Michael J. Silva [D.I. 3081,
                              11/27/18]

                Objections Filed:     None

                Status: An order has been entered. No hearing is required.

          6.    Debtors’ Motion for Entry of an Order, Pursuant to Section 105(a) of the Bankruptcy
                Code and Bankruptcy Rule 9019, Authorizing and Approving Entry into a Settlement
                with the Ronald A. Roberts [D.I. 2944, Adv. D.I. 5, 11/8/18]

                Objection Deadline: November 26, 2018, at 4:00 p.m. (ET)

                Related Documents:

                       A.     Certificate of No Objection [D.I. 3083, Adv. D.I. 6, 11/27/18]

                       B.     Order, Pursuant to Section 105(a) of the Bankruptcy Code and Bankruptcy
                              Rule 9019, Authorizing and Approving Entry into a Settlement with the
                              Ronald A. Roberts [D.I. 3106, Adv. D.I. 7, 11/29/18]

                Objections Filed:     None

                Status: An order has been entered. No hearing is required.

          7.    Debtors’ Motion for Entry of an Order, Pursuant to Section 105(a) of the Bankruptcy
                Code and Bankruptcy Rule 9019, Authorizing and Approving Entry into a Settlement
                with Brook Church-Koegel [D.I. 2948, 11/9/18]

                Objection Deadline: November 26, 2018, at 4:00 p.m. (ET)

                                                        3
01:23814799.4
                     Case 17-12560-KJC        Doc 3183      Filed 12/17/18   Page 4 of 12




                Related Documents:

                       A.     Certificate of No Objection [D.I. 3084, 11/27/18]

                       B.     Order, Pursuant to Section 105(a) of the Bankruptcy Code and Bankruptcy
                              Rule 9019, Authorizing and Approving Entry into a Settlement with
                              Brook Church-Koegel [D.I. 3107, 11/29/18]

                Objections Filed:     None

                Status: An order has been entered. No hearing is required.

          8.    Debtors’ Motion for Entry of an Order, Pursuant to Section 105(a) of the Bankruptcy
                Code and Bankruptcy Rule 9019, Authorizing and Approving Entry into a Settlement
                with Brett Barber [D.I. 2956, Adv. D. I. 8, 11/9/18]

                Objection Deadline: November 26, 2018, at 4:00 p.m. (ET)

                Related Documents:

                       A.     Certificate of No Objection [D.I. 3085, Adv. D.I. 9, 11/27/18]

                       B.     Order, Pursuant to Section 105(a) of the Bankruptcy Code and Bankruptcy
                              Rule 9019, Authorizing and Approving Entry into a Settlement with Brett
                              Barber [D.I. 3105, Adv. D.I. 10, 11/29/18]

                Objections Filed:     None

                Status: An order has been entered. No hearing is required.

          9.    Debtors’ Motion for Entry of an Order, Pursuant to Section 105(a) of the Bankruptcy
                Code and Bankruptcy Rule 9019, Authorizing and Approving Entry into a Settlement
                with Randy W. Burke [D.I. 2992, Adv. D.I. 4, 11/14/18]

                Objection Deadline: November 28, 2018, at 4:00 p.m. (ET)

                Related Documents:

                       A.     Certificate of No Objection [D.I. 3108, Adv. D.I. 4, 11/29/18]

                       B.     Order, Pursuant to Section 105(a) of the Bankruptcy Code and Bankruptcy
                              Rule 9019, Authorizing and Approving Entry into a Settlement with
                              Randy W. Burke [D.I. 3115, Adv. D.I. 7, 12/3/18]

                Objections Filed:     None


                                                        4
01:23814799.4
                     Case 17-12560-KJC        Doc 3183      Filed 12/17/18    Page 5 of 12



                Status: An order has been entered. No hearing is required.

          10.   Debtors’ Motion for Entry of an Order, Pursuant to Section 105(a) of the Bankruptcy
                Code and Bankruptcy Rule 9019, Authorizing and Approving Entry into a Settlement
                with William M. Harrison, Jr. and the William M. Harrison and Judith Harrison Living
                Trust [D.I. 3042, Adv. D.I. 5, 11/20/18]

                Objection Deadline: December 4, 2018, at 4:00 p.m. (ET)

                Related Documents:

                       A.     Certificate of No Objection [D.I. 3134, Adv. D.I. 6, 12/6/18]

                       B.     Order, Pursuant to Section 105(a) of the Bankruptcy Code and Bankruptcy
                              Rule 9019, Authorizing and Approving Entry into a Settlement with
                              William M. Harrison, Jr. and the William M. Harrison and Judith Harrison
                              Living Trust [D.I. 3145, Adv. D.I. 7, 12/10/18]

                Objections Filed:     None

                Status: An order has been entered. No hearing is required.

          11.   Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 1258 Lago Vista Dr.,
                Beverly Hills, California Property Owned by the Debtors Free and Clear of Liens,
                Claims, Encumbrances, and Other Interests; (II) Approving the Related Purchase
                Agreement; and (III) Granting Related Relief [D.I. 3060, 11/26/18]

                Objection Deadline: December 10, 2018, at 4:00 p.m. (ET)

                Related Documents:

                       A.     Declaration of Bradley D. Sharp in Support of Debtors’ Motion to Sell
                              1258 Lago Vista Dr., Beverly Hills, California Property [D.I. 3061,
                              11/26/18]

                       B.     Certificate of No Objection [D.I. 3154, 12/11/18]

                       C.     Order (I) Authorizing the Sale of 1258 Lago Vista Dr., Beverly Hills,
                              California Property Owned by the Debtors Free and Clear of Liens,
                              Claims, Encumbrances, and Other Interests; (II) Approving the Related
                              Purchase Agreement; and (III) Granting Related Relief [D.I. 3164,
                              12/14/18]

                Objections Filed:     None

                Status: An order has been entered. No hearing is required.


                                                        5
01:23814799.4
                     Case 17-12560-KJC        Doc 3183      Filed 12/17/18   Page 6 of 12



          12.   Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 376 Crystal Canyon
                Drive, Carbondale, Colorado Property Owned by the Debtors Free and Clear of Liens,
                Claims, Encumbrances, and Other Interests; (II) Approving the Related Purchase
                Agreement; and (III) Granting Related Relief [D.I. 3063, 11/27/18]

                Objection Deadline: December 11, 2018, at 4:00 p.m. (ET)

                Related Documents:

                       A.     Declaration of Bradley D. Sharp in Support of Debtors’ Motion to Sell
                              376 Crystal Canyon Drive, Carbondale, Colorado Property [D.I. 3064,
                              11/27/18]

                       B.     Certificate of No Objection [D.I. 3158, 12/12/18]

                       C.     Order Authorizing the Sale of 376 Crystal Canyon Drive, Carbondale,
                              Colorado Property Owned by the Debtors Free and Clear of Liens, Claims,
                              Encumbrances, and Other Interests; (II) Approving the Related Purchase
                              Agreement; and (III) Granting Related Relief [D.I. 3165, 12/14/18]

                Objections Filed:     None

                Status: An order has been entered. No hearing is required.

          13.   Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 1312 Beverly Grove
                Pl., Beverly Hills, California Property Owned by the Debtors Free and Clear of Liens,
                Claims, Encumbrances, and Other Interests; (II) Approving the Related Purchase
                Agreement; and (III) Granting Related Relief [D.I. 3065, 11/27/18]

                Objection Deadline: December 11, 2018, at 4:00 p.m. (ET)

                Related Documents:

                       A.     Declaration of Bradley D. Sharp in Support of Debtors’ Motion to Sell
                              1312 Beverly Grove Pl., Beverly Hills, California Property [D.I. 3066,
                              11/27/18]

                       B.     Certificate of No Objection [D.I. 3156, 12/12/18]

                       C.     Order (I) Authorizing the Sale of 1312 Beverly Grove Pl., Beverly Hills,
                              California Property Owned by the Debtors Free and Clear of Liens,
                              Claims, Encumbrances, and Other Interests; (II) Approving the Related
                              Purchase Agreement; and (III) Granting Related Relief [D.I. 3166,
                              12/14/18]

                Objections Filed:     None

                                                        6
01:23814799.4
                     Case 17-12560-KJC        Doc 3183      Filed 12/17/18   Page 7 of 12




                Status: An order has been entered. No hearing is required.

          14.   Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 218 Crystal Canyon
                Drive, Carbondale, Colorado Property Owned by the Debtors Free and Clear of Liens,
                Claims, Encumbrances, and Other Interests; (II) Approving the Related Purchase
                Agreement; and (III) Granting Related Relief [D.I. 3093, 11/28/18]

                Objection Deadline: December 12, 2018, at 4:00 p.m. (ET)

                Related Documents:

                       A.     Declaration of Bradley D. Sharp in Support of Debtors’ Motion to Sell
                              218 Crystal Canyon Drive, Carbondale, Colorado Property [D.I. 3094,
                              11/28/18]

                       B.     Certificate of No Objection [D.I. 3162, 12/13/18]

                       C.     Order (I) Authorizing the Sale of 218 Crystal Canyon Drive, Carbondale,
                              Colorado Property Owned by the Debtors Free and Clear of Liens, Claims,
                              Encumbrances, and Other Interests; (II) Approving the Related Purchase
                              Agreement; and (III) Granting Related Relief [D.I. 3167, 12/14/18]

                Objections Filed:     None

                Status: An order has been entered. No hearing is required.

          15.   Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 72 Golden Bear Dr.,
                Carbondale, Colorado Property Owned by the Debtors Free and Clear of Liens, Claims,
                Encumbrances, and Other Interests; (II) Approving the Related Purchase Agreement; and
                (III) Granting Related Relief [D.I. 3099, 11/28/18]

                Objection Deadline: December 12, 2018, at 4:00 p.m. (ET)

                Related Documents:

                       A.     Declaration of Bradley D. Sharp in Support of Debtors’ Motion to Sell 72
                              Golden Bear Dr., Carbondale, Colorado Property [D.I. 3100, 11/28/18]

                       B.     Certificate of No Objection [D.I. 3163, 12/13/18]

                       C.     Order (I) Authorizing the Sale of 72 Golden Bear Dr., Carbondale,
                              Colorado Property Owned by the Debtors Free and Clear of Liens, Claims,
                              Encumbrances, and Other Interests; (II) Approving the Related Purchase
                              Agreement; and (III) Granting Related Relief [D.I. 3168, 12/14/18]



                                                        7
01:23814799.4
                     Case 17-12560-KJC            Doc 3183      Filed 12/17/18    Page 8 of 12



                Objections Filed:         None

                Status: An order has been entered. No hearing is required.

          PRETRIAL CONFERENCES

          16.   Initial Scheduling Conferences (the “Broker Adversaries”)

                Status:        With respect to the Broker Adversaries set forth on Exhibit A hereto, these
                               matters are adjourned until the next scheduled omnibus hearing date. Four of
                               the adversary proceedings listed on Exhibit A have been settled in principle,
                               subject to definitive documentation. The Debtors anticipate filing motions for
                               approval of such settlements shortly. With respect to the Broker Adversaries
                               set forth on Exhibit B hereto, these matters are resolved or a judgment has
                               been entered.

          CONTESTED MATTER GOING FORWARD

          17.   Official Committee of Unsecured Creditors’ Motion to Revoke Pro Hac Vice Admission
                of Joseph Sarachek [D.I. 2733, 10/3/18]

                Objection Deadline: October 17, 2018, at 4:00 p.m. (ET)

                Related Documents:

                          A.      Reply to Joseph Sarachek’s Opposition to Motion to Revoke Pro Hac Vice
                                  Admission [D.I. 2843, 10/22/18]

                          B.      Declaration of John A. Morris in Support of the Motion to Revoke
                                  [D.I. 2844, 10/22/18]

                Objections\Responses Filed:

                          C.      Joseph Sarachek’s Opposition to Motion to Revoke Pro Hac Vice
                                  Admission [D.I. 2805, 10/17/18]

                          D.      Declaration of Joseph Sarachek in Support of Opposition to Motion to
                                  Revoke Pro Hac Vice Admission [D.I. 2806, 10/17/18]

                          E.      Joinder of the Official Ad Hoc Unitholders’ Group to the Motion of the
                                  Official Committee of Unsecured Creditors to Revoke Pro Hac Vice
                                  Admission of Joseph Sarachek [D.I. 2850, 10/22/18]

                Status: This matter is going forward.

          18.   Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of 4030 Madelia Ave.,
                Sherman Oaks, California Property Owned by the Debtors Free and Clear of Liens,

                                                            8
01:23814799.4
                     Case 17-12560-KJC       Doc 3183      Filed 12/17/18    Page 9 of 12



                Claims, Encumbrances, and Other Interests; (II) Approving the Related Purchase
                Agreement; and (III) Granting Related Relief [D.I. 3068, 11/27/18]

                Objection Deadline: December 11, 2018, at 4:00 p.m. (ET)

                Related Documents:

                       A.     Declaration of Bradley D. Sharp in Support of Debtors’ Motion to Sell
                              4030 Madelia Ave., Sherman Oaks, California Property [D.I. 3069,
                              11/27/18]

                       B.     Certificate of No Objection [D.I. 3160, 12/12/18]

                       C.     Debtors’ Motion for an Order (I) Granting the Debtors Leave and
                              Permission to File the Debtors' Reply to and Cross-Motion to Strike
                              Objection of Blake J. Lindemann and (II) Shortening Notice for the
                              Cross-Motion to Strike Objection [D.I. 3178, 12/17/18]

                       D.     Debtors’ Motion, Pursuant to Sections 105(a) and 107(b) of the
                              Bankruptcy Code and Bankruptcy Rule 9018, for an Order
                              Authorizing Them to File Under Seal Certain Confidential
                              Information Disclosed in and Attached as an Exhibit to Their Reply in
                              Support of the Debtors' Motion for Authorization to Sell the 4030
                              Madelia Ave. Property [D.I. 3179, 12/17/18]

                       E.     SEALED - Debtors’ Reply to and Cross-Motion to Strike Objection of
                              Blake J. Lindemann to Debtors’ Motion for Entry of an Order
                              (I) Authorizing the Sale of 4030 Madelia Ave., Sherman Oaks,
                              California Property Owned by the Debtors Free and Clear of Liens,
                              Claims, Encumbrances, and Other Interests; (II) Approving the
                              Related Purchase Agreement; and (III) Granting Related Relief [D.I.
                              3180, 12/17/18]

                       F.     Declaration of Bradley D. Sharp in Further Support of Debtors’
                              Motion to Sell 4030 Madelia Ave., Sherman Oaks, California Property
                              [D.I. 3181, 12/17/18]

                       G.     Notice of Revised Proposed Form of Sale Order [D.I. 3182, 12/17/18]

                Objections Filed:

                       A.     Interested Purchaser’s Objection to Debtors’ Motion for Entry of an Order
                              (I) Authorizing the Sale of 4030 Madelia Ave., Sherman Oaks, California
                              Property Owned by the Debtors Free and Clear of Liens, Claims,
                              Encumbrances, and Other Interests; (II) Approving the Related Purchase



                                                       9
01:23814799.4
                       Case 17-12560-KJC         Doc 3183       Filed 12/17/18    Page 10 of 12



                                  Agreement; and (III) Granting Related Relief [D.I. 3161, 12/13/18] (the
                                  “Objection”)

                   Status: The Debtors have filed a (i) reply thereto and cross-motion to strike (the
                           “Reply/Cross-Motion”), (ii) a motion for leave to file the reply/motion to shorten
                           for the cross-motion, and (iii) a motion to seal certain confidential information
                           contained in the Reply/Cross-Motion. This matter is going forward.



          Dated:    December 17, 2018              /s/ Ian J. Bambrick
                    Wilmington, Delaware           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                   Sean M. Beach (No. 4070)
                                                   Edmon L. Morton (No. 3856)
                                                   Ian J. Bambrick (No. 5455)
                                                   Betsy L. Feldman (No. 6410)
                                                   1000 North King Street
                                                   Wilmington, Delaware 19801
                                                   Tel: (302) 571-6600
                                                   Fax: (302) 571-1253

                                                   -and-

                                                   KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                   Kenneth N. Klee (pro hac vice)
                                                   Michael L. Tuchin (pro hac vice)
                                                   David A. Fidler (pro hac vice)
                                                   Jonathan M. Weiss (pro hac vice)
                                                   1999 Avenue of the Stars, 39th Floor
                                                   Los Angeles, California 90067
                                                   Tel: (310) 407-4000
                                                   Fax: (310) 407-9090

                                                   Counsel for the Debtors and
                                                   Debtors in Possession




                                                           10
01:23814799.4
                    Case 17-12560-KJC        Doc 3183     Filed 12/17/18   Page 11 of 12



                                                    EXHIBIT A

         Albert D. Klager, Providence Trust Group,   18-50812
         LLC FBO Albert D. Klager Roth IRA; Atlantic
         Insurance & Financial Services, Inc. [No
         Answer]

         Claude G. Cossu [Answer Received]               18-50815

         Andrew Costa; Costa Financial Insurance         18-50816
         Services Corp.; Providence Trust Group FBO
         Andrew Costa IRA [Extension for Answer]

         Jeffrey L. Wendel, Providence Trust Group,      18-50818
         LLC FBO Jeffrey L. Wendel, IRA; JJC, Inc.
         FBO Retirement Plan FBO Jeffrey Wendel;
         Jodi M. Wendel [Answer Received]

         JMI Associates, LLC [Answer Received]           18-50819

         Kimberly R. Tavares [No Answer]                 18-50821

         Lonnie H. Correll [Extension for Answer]        18-50822

         Melanie D. Eslava [No Answer]                   18-50823

         Richard R. Fritts; Sunwest Trust as Custodian   18-50824
         for Richard R. Fritts IRA [Answer Received]

         Jerry Raines, Donna Lynn Barnard, Stonelion     18-50825
         Insurance & Financial Services LLC [No
         Answer]




01:23814799.4
                     Case 17-12560-KJC       Doc 3183     Filed 12/17/18   Page 12 of 12



                                                  EXHIBIT B

         Brett Barber                                    18-50813

         Christopher T. Wendel Enterprises, LLC          18-50814
         [Default]

         Donald G. Durr                                  18-50817

         Joseph G. Thomas                                18-50820

         Randy W. Burke                                  18-50826

         Ronald A. Roberts                               18-50827

         Starlight Starbright, LLC                       18-50828

         William M. Harrison, Jr., William M. Harrison   18-50829
         and Judith Harrison Living Trust




01:23814799.4
